Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on 1/18/22.
The rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, to claims 1-7 and 10-16 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter to claims 1-9 is withdrawn in view of applicant’s amendment.
The rejection under 35 U.S.C. 102)(a)(1) as being anticipated by Deshpande (US 2018/0032605) to claims 1, 3, 8, 10 and 12 is withdrawn in view of applicant’s amendment.
Claims 1, 3-8, 10 and 12-16 are pending.
Claims 1, 3-8, 10 and 12-16 are allowed.

REASONS FOR ALLOWANCE
 	The following is an examiner’s statement of reasons for allowance:
	The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, store information that is acquired by comparing the operation log with the data characteristics of the data model and indicates the presence or absence of conformity of the data characteristics of the data model, obtain the frequency of conformity of the data characteristics in a predetermined period in the past, for each of the data models extracted as conforming to the data type of the target input data, and arrange to output information indicating the specified program component in the order of the frequency of conformity of each data model of the specified program component as recited in independent claim 1; further fail to teach 
	The closest cited prior art, Deshpande (US 2018/0032605) teaches a method for specifying program component for a target input data.  However, Deshpande (US 2018/0032605) fails to teach store information that is acquired by comparing the operation log with the data characteristics of the data model and indicates the presence or absence of conformity of the data characteristics of the data model, obtain the frequency of conformity of the data characteristics in a predetermined period in the past, for each of the data models extracted as conforming to the . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Qamrun Nahar whose telephone number is (571) 272-3730.  The examiner can normally be reached on Mondays through Fridays from 10:00 AM to 6:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente, can be reached on (571) 272-3652.  The fax phone number for the organization where this application or processing is assigned is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is 571-272-2100.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/Qamrun Nahar/
Primary Examiner, Art Unit 2196